  Case 4:19-cv-00039-KPJ Document 12 Filed 04/18/19 Page 1 of 2 PageID #: 50



                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  ASHLEY E. WILLIAMS a/k/a ASHLEY
  CREAMER,

  Plaintiff,                                       Case No. 4:19-cv-00039-ALM-KPJ

  v.                                               Honorable Judge Amos L. Mazzant

  PROCOLLECT, INC.,

  Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       NOW COMES the Plaintiff, ASHLEY E. WILLIAMS a/k/a ASHLEY CREAMER

(“Plaintiff”), by and through her attorneys, SULAIMAN LAW GROUP, LTD., and, in support of

his Notice of Voluntary Dismissal without Prejudice, state as follows:

       Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

voluntarily dismisses his claims against the Defendant, PROCOLLECT, INC., without prejudice

with leave to reinstate through June 17, 2019. After June 17, 2019, the dismissal shall become with

prejudice, with each party to bear its own costs and attorney fees.


Dated: April 18, 2019                                      Respectfully Submitted,

                                                           /s/ Nathan C. Volheim________
                                                           Nathan C. Volheim, Esq.
                                                           Sulaiman Law Group, Ltd.
                                                           2500 S. Highland Avenue, Suite 200
                                                           Lombard, IL 60148
                                                           Phone (630) 575-8181
                                                           nvolheim@sulaimanlaw.com
                                                           Counsel for Plaintiff
 Case 4:19-cv-00039-KPJ Document 12 Filed 04/18/19 Page 2 of 2 PageID #: 51




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.


                                                              s/Nathan C. Volheim
                                                              Nathan C. Volheim
